Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 3, 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, inter alia, “supplying only an oxidizing agent from an oxidizing agent supplier to a reactor while supplying only spent caustic to the reactor from a spent caustic supplier” (emphasis added).  The specification teaches that the oxidizing agent can be hydrogen peroxide, ozone, or a “potassium permanganate solution” (citation needed).  One of skill would have recognized that “oxidizing agent” also reads on “oxygen in the air” (Specification at page 2/40 at [0006]).  One of skill would have recognized that only the oxygen in the air effects oxidation, not the nitrogen, argon, or carbon dioxide and other minor components of the gaseous mixture commonly referred to as air.  Given that claim 1 requires that “only an oxidizing agent” is supplied to the reactor from the oxidizing agent supplier, and that nitrogen and other non-oxygen species are not oxidizing agents, it is unclear whether “oxidizing agent” reads on air.
With respect to the “only spent caustic to the reactor from the spent caustic supplier” limitation, it is important that there be clarity as to the composition of “spent caustic” such that the public is put on fair notice of what chemical constituents may be present in the “only spent caustic” stream and which chemical constituents, if present in the stream added to the reactor from the spent caustic supplier comingled with “spent caustic” chemical constituents would necessarily remove a practiced method from the claimed scope.  Applicant’s disclosure states, “spent caustic contains sulfide, mercaptide, various phenol components, oil components, etc., has high chemical oxygen demand and biological oxygen demand, smells bad, and is very harmful to life.”   The recital of “etc.” is problematic from a §112(b) point of view:  Applicant’s disclosure admits that “spent caustic contains …” chemical components other than those explicitly recited, i.e., sulfide, mercaptide, various phenol components, oil components, but leaves the PHOSITA with no guidance regarding the chemical identity of those chemical components which may be present within the scope of matter known as “spent caustic.”
The recognition in the art that spent caustic is a diverse waste stream, i.e., per US 20150068984 to Milosevic, 

    PNG
    media_image1.png
    176
    462
    media_image1.png
    Greyscale

it behooves this prosecution to provide ample clarity of just what is and is not a component of “spent caustic” in a claim limited to supplying “only spent caustic” from a spent caustic supplier to a spent caustic oxidizing treatment reactor.
Moreover, setting the aforementioned “etc.” fatal ambiguity to one side for the moment, it is unclear just how low a COD, or just how low a BOD, or just how fragrant, or just how minimally harmful to life a composition comprising caustic, sulfide, mercaptide, various phenol components, and oil components can be and still fall within the scope of what applicant regards as “spent caustic.”
Finally, it is unclear whether the “only spent caustic” limitation removes from the scope of claim 1 the disclosed embodiment in which partially oxidized spent caustic is returned to the spent caustic supplier and recycled back to the reactor (per [0060]1) given that applicant teaches that partial oxidation of spent caustic introduces into the partially oxidized spent caustic stream chemical constitutes that are not found in virgin spent caustic, e.g., “sulfate ions as a main reaction [product]” ([0031]).

Applicant’s Response to Application of Gurney
	Applicant’s amendment to claim 1 requiring that “only spent caustic” is supplied from a supplier to the reactor overcomes § 103 rejections based on Gurney because Gurney adds a stream comprising not only spent caustic but also ozone and carbon dioxide neither one of which is a chemical component found in spent caustic. 

Discussion of Selected Cited Prior Art
	CN 10469569 does not describe supplying “only spent caustic” from a spent caustic supplier to an oxidizing reactor:  The spent caustic is first diluted with water and neutralizing agent is added to the diluted spent caustic.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152




    
        
            
        
            
        
            
        
            
    

    
        1 [0060]:
        
    PNG
    media_image2.png
    480
    883
    media_image2.png
    Greyscale